DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 7 is/are under 35 U.S.C. 103 as obvious over Boscke et al., "Phase Transistors in ferroelectric silicon doped hafnium oxide", Applied Physics Letters 99, 112904 (2011) pgs. 1-3 (“Boscke”), in light of evidentiary reference Lomenzo et al., "Ferroelectric Si-Doped HfO2 Device Properties on Highly Doped Germanium", IEEE Electron Device Letters, Vol.  36, No. 8, August 2015, pgs. 766-768 (“Lomenzo”), in view of Ino et al. (US 2016/0365133 A1) (“Ino”) with priority to PCT/JP2015/057695 dated March 16, 2015, with priority to JP 2015-053992 dated March 17, 2014 (“Ino”), in view of Choi et al. (US 2006/0263909 A1) (“Choi”), in light of evidentiary reference Harman, Taran V., "Ferroelectric Thin Film Development", Thesis for the degree of Master of Science in Electrical and Computer Engineering presented on December 10, 2003. Oregon State University, Pgs. 1-108 (“Harman”).
	Regarding claim 1, Boscke teaches:
	forming an oxide-containing ferroelectric material (pg. 1, col. 2 at lines 1-3) over a first electrode (pg. 1, col. 2 at lines 15-17, where there are top and bottom electrodes formed of TiN; the first electrode is the bottom electrode),
forming a second electrode over the oxide-containing ferroelectric material (pg. 1, col. 2 at lines 15-17, where there are top and bottom electrodes formed of TiN); the first electrode is the bottom electrode); and 
forming a semiconductor material-enriched portion of the oxide-containing ferroelectric material adjacent the second electrode (pg. 1, col. 2 at lines 1-3 where Si in the Si:HfO2 is formed using ALD. Evidentiary reference Lomenzo teaches that when forming Si:HFO2, or Si-doped HfO2, by ALD one forms HFO2 first and then forms SiO2. This formation is done in a 16:1 fashion such that HFO2 is 16 times thicker than SiO2. Pg. 766, col. 2 at lines 28-36. After this Lomenzo teaches that the layers undergo an anneal to crystallize the Si:HfO film after the top electrode has been formed. Id. The semiconductor material-enriched portion of the oxide-containing ferroelectric material is the top layer of the ALD deposited Si:HFO2 which contains Silicon.).

Boscke does not teach:
the oxide-containing ferroelectric material comprising one or more members of the group consisting of zirconium, zirconium oxide, lead zirconium titanate, tantalum oxide, and barium strontium titanate, and 
the oxide-containing ferroelectric material being doped with one or more of aluminum, lanthanum, yttrium, erbium, calcium, magnesium, niobium, strontium, and a rare earth element, and having an upper surface having oxygen vacancies; and 
the second electrode  comprising one or more members of the group consisting of W, WN, TiCN, Ti-W, RuO, RuTiON, TaN, TaAIN, TaON and TaOCN (¶ 00140, where 16 can comprise TaN).

Ino teaches:
the ferroelectric film 26 is Hf1-xMxO2-y. Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc. In the case of M≠Zr, Zr may be included 2% or less of Hf that separately enters an Hf site as impurities under the condition that x satisfies: 0≦x≦0.25. Further, in the case of M=Zr, x and y satisfy the following conditions: 0.45≦x≦0.55 and 0≦y≦0.1. (emphasis added).
Thus, Ino teaches that the ferroelectric material can be HfSiO2 as taught by Boscke or it can be HfSiYO, or it can be HfSiZrO, or it can be HfSiZrYO, etc.
Therefore, Ino teaches:
the oxide-containing ferroelectric material (26) comprising one or more members of the group consisting of (Examiner understands this limitation to mean that the oxide-containing ferroelectric material can comprise a plurality of different materials but at least one of those materials must be from the following claimed list) zirconium, zirconium oxide, lead zirconium titanate, tantalum oxide, and barium strontium titanate (¶ 0053, where the oxide-containing ferroelectric material can comprise zirconium as the one or more M elements in element 26)
 As such, Ino teaches that that claimed materials are art recognized equivalents to the material taught by Boscke. MPEP 2144.06. Further, Ino teaches that the claimed materials are art recognized as being suitable for the intended purpose of being a ferroelectric material in a memory device. MPEP 2144.07. Therefore, the substitution of one known material for another known material would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.


Boscke and Ino do not teach:
he oxide-containing ferroelectric material comprising one or more members of the group consisting of 
the oxide-containing ferroelectric material being doped with one or more of aluminum, lanthanum, yttrium, erbium, calcium, magnesium, niobium, strontium, and a rare earth element, and having an upper surface having oxygen vacancies;

However, Choi teaches:
That HfO2, ZnO2, etc. are functionally equivalent ferroelectric material to PLZT. ¶ 0159. PLZT is lead zirconium titanate doped with lanthanum. Harman at 14, where PLZT is PZT doped with lanthanum.
It would have been obvious to one of ordinary skill in the art to replace the HfO2 or ZnO2 material of either Boscke or Ino with PLZT as Choi teaches all of these materials are functionally equivalent. Therefore, the substitution, or replacement, of the materials of Ino and/or Boscke would have been obvious to one of ordinary skill in the art for the same reason it would have been obvious to replace the material of Boscke with the material of Ino.

Ino teaches:
the second electrode (16) comprising one or more members of the group consisting of W, WN, TiCN, Ti-W, RuO, RuTiON, TaN, TaAIN, TaON and TaOCN (¶ 0040, where 16 can comprise TaN or TiN; Therefore, Ino teaches that TiN is an art recognized equivalent for Boscke TaN as a second electrode in a ferroelectric device.).
	Regarding claim 2, Boscke teaches:
	wherein the semiconductor material comprises one or both of silicon and germanium (pg. 1, col. 2 at lines 1-3 where Si is used).
	Regarding claim 5, Boscke teaches: 
wherein the semiconductor material-enriched portion of the oxide-containing ferroelectric material is formed after forming the second electrode (as stated in claim 1 above, the semiconductor material enriched portion of the oxide-containing ferroelectric semiconductor material is formed by an anneal after the formation of the top electrode.).
	Regarding claim 7, Ino teaches
forming a layer of the semiconductor material (22 above 16) on an opposing side of the second electrode (Ino 16) from the oxide-containing ferroelectric material (26 between 14 and 16).



Response to Arguments
Applicant’s amendment filed, July 15, 2022, removes Zr and ZrO from the list of materials the oxide-containing ferroelectric is made from. 
This has overcome the art of record because Ino teaches ZrO, and Boscke teaches HfO. 
However, Examiner can discovered a new reference Choi which teaches that PLZT is an obvious variant, functionally equivalent, etc material for the material of Ino and/or Boscke.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822